Citation Nr: 0631130	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
dysthymic disorder secondary to irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted a 30 percent evaluation for 
dysthymic disorder secondary to irritable bowel syndrome, 
effective on the date that the veteran's claim was received.  
A subsequent rating decision in June 2005 increased the 
evaluation to 50 percent. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the issuance of the last Supplemental Statement of 
the Case in January 2006, the RO received additional evidence 
pertinent to the veteran's claim.  The agency of original 
jurisdiction will furnish the appellant and his 
representative, if any, a Supplemental Statement of the Case 
if the agency of original jurisdiction receives additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board.  38 C.F.R. § 19.31 
(2006).  Accordingly, a remand is necessary for issuance of a 
Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

After conducting any additional indicated 
development, including an examination if 
warranted, the case should again be 
reviewed and adjudicated on the evidence 
of record and any additional evidence 
submitted by the appellant.  If the 
benefits sought on appeal are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


